Filed 04/24/20                                                      Case 16-10015                                                  Doc 954



                              1   Elizabeth Green (admitted pro hac vice per Dkt. 853)
                                  BAKER & HOSTETLER LLP
                              2   200 South Orange Avenue Ste 2300
                                  Orlando, FL 32801-3432
                              3   Telephone:    407.649.4000
                                  Facsimile:    407.841.0168
                              4   Email:        egreen@bakerlaw.com
                              5   Attorneys for Debtor
                                  SOUTHERN INYO HEALTHCARE DISTRICT
                              6

                              7

                              8                            UNITED STATES BANKRUPTCY COURT
                              9                                EASTERN DISTRICT OF CALIFORNIA
                             10                                         FRESNO DIVISION
                             11   In re                                               Case No.: 16-10015
  B AKER & H OSTE TLER LLP




                             12
     A TTORNEYS AT L AW




                                  SOUTHERN INYO HEALTHCARE                            Chapter 9
        L OS A NGELE S




                                  DISTRICT,
                             13
                                                                                      DECLARATION OF ELIZABETH
                             14                      Debtor.                          GREEN IN SUPPORT OF REQUEST
                                                                                      FOR DETERMINATION OF
                             15                                                       REASONABLENESS OF
                                                                                      PROFESSIONAL FEES OF BAKER &
                             16                                                       HOSTETLER LLP
                             17
                                                                                      Hearing Date, Time, and Location
                             18                                                       Date:   May 20, 2020
                                                                                      Time: 1:30 p.m.
                             19                                                       Dept:   A
                                                                                      Ctrm: 11 (Fresno)
                             20

                             21

                             22

                             23           1.     I am more than 18 years of age and of sound mind.
                             24           2.      I am a Partner with Baker & Hostetler LLP (“Baker”) counsel to the Southern Inyo
                             25   Healthcare District, the Debtor in the above-captioned bankruptcy case (the “Debtor”). I know the
                             26   facts herein stated of my own personal knowledge and if called upon to do so, I could competently
                             27   testify to them under oath. I submit this declaration in support of Baker’s Request for Determination
                             28   of Reasonableness of Professional Fees, filed concurrently.


                                                                                                      BAKER & HOSTETLER FEE APPLICATION
Filed 04/24/20                                                      Case 16-10015                                                  Doc 954



                              1          3.       Baker is a national law firm with expertise in bankruptcy law and extensive
                              2   experience in health care bankruptcies.
                              3          4.       The rates Baker charged for its professional services in this case were its customary
                              4   rates and similar to those Baker charged for professional services in comparable bankruptcy and
                              5   non-bankruptcy cases in California.
                              6          5.       Baker worked approximately 2,300 hours on this bankruptcy. As a result of that
                              7   work, the Debtor incurred fees and expenses owed to Baker in the amounts of $1,081,104.50 and
                              8   $125,098.54 respectively. Baker has agreed to treatment and payment as set forth in the Seventh
                              9   Amended Plan of Adjustment (Dkt. 915, p. 12).
                             10          I declare under penalty of perjury under the laws of the United States that the foregoing is
                             11   true and correct.
  B AKER & H OSTE TLER LLP




                             12
     A TTORNEYS AT L AW
        L OS A NGELE S




                             13    Dated:     April 24, 2020
                                                                              /s/ Elizabeth Green
                             14                                               Partner, Baker & Hostetler LLP
                                                                              Executed in Orlando, Florida
                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                  -2-
                                                                                                      BAKER & HOSTETLER FEE APPLICATION
